 

INDEMNITY ESCROW AGREEMENT

 

INDEMNITY ESCROW AGREEMENT (“Agreement”) dated [_________], 2013 by and among
[Andina Acquisition Corporation]1, a Cayman Islands corporation (“Parent”),
[_________], acting as the representative of the recipients of the Parent
Ordinary Shares (the “Representative”), [_________], acting as the committee
(the “Committee”) representing the interests of Parent, and Continental Stock
Transfer & Trust Company, as escrow agent (the “Escrow Agent”). Capitalized
terms used herein that are not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement (as defined below).

 

Parent is party to that certain Agreement and Plan of Reorganization, dated as
of [____], 2013 (the “Merger Agreement”). Pursuant to the Merger Agreement,
Parent is to be indemnified in certain respects by the recipients of the Parent
Ordinary Shares issued thereunder (“Stockholders”). The parties desire to
establish an escrow fund as collateral security for the foregoing
indemnification obligations. The Representative has been designated pursuant to
Letters of Transmittal executed and delivered to Parent by each Stockholder to
represent the Stockholders and each Permitted Transferee (as hereinafter
defined) of the Stockholders (the Stockholders and all such Permitted
Transferees are hereinafter referred to collectively as the “Owners”), and to
act on their behalf for purposes of this Agreement. The Committee has been
designated pursuant to the Merger Agreement to represent Parent and to act on
its behalf for purposes of this Agreement

 

The parties hereby agree as follows:

 

1.            (a)          Concurrently with the execution hereof, an aggregate
of 890,000 Parent Ordinary Shares issued to the Stockholders at the Closing
pursuant to the Merger Agreement, which shall be allocated among the
Stockholders in accordance with the allocation set forth on Schedule 1(a)
attached hereto, together with five (5) stock powers signature medallion
guaranteed (or in lieu of such stock powers being medallion guaranteed,
accompanied by an appropriate waiver form addressed to Escrow Agent) from each
Stockholder separate from the share certificates executed in blank by each such
Stockholder, shall be delivered to the Escrow Agent to be held in escrow
pursuant to the terms of this Agreement and Section 1.10 and Article VII of the
Merger Agreement. The Parent Ordinary Shares represented by the stock
certificates so delivered to the Escrow Agent are herein referred to in the
aggregate as the “Escrow Fund.” The Escrow Fund shall represent the sole remedy
of Parent and any Parent Indemnitees for Indemnification Claims (as hereinafter
defined). The Escrow Agent shall maintain a separate account for each
Stockholder, and, subsequent to any transfer permitted pursuant to Section 1(e)
hereof, each Owner’s, portion of the Escrow Fund.

 

(b)          The parties hereby appoint the Escrow Agent to act, and the Escrow
Agent hereby agrees to act, as escrow agent and to hold, safeguard and disburse
the Escrow Fund solely pursuant to the terms and conditions hereof. The Escrow
Agent shall treat the Escrow Fund as a trust fund in accordance with the terms
of this Agreement and not as the property of Parent. The Escrow Agent’s duties
hereunder shall terminate upon its distribution of the entire Escrow Fund in
accordance with this Agreement.

 



 

1 [Name to be changed at closing.]

 

 

 

 

(c)          Except as herein provided, the Owners shall retain all of their
rights as stockholders of Parent with respect to the Parent Ordinary Shares
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their Parent Ordinary Shares included in the Escrow Fund.

 

(d)          During the Escrow Period, all dividends payable in cash with
respect to the Parent Ordinary Shares then contained in the Escrow Fund shall be
paid to the Owners, but all dividends payable in shares or other non-cash
property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof. As used herein, the term “Escrow Fund”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.

 

(e)          During the Escrow Period, no sale, transfer or other disposition
may be made of any of the Parent Ordinary Shares in the Escrow Fund except:

 

(i)           to any Affiliate of such Stockholder;

 

(ii)         by gift, will, intestate succession, judicial decree or other
transfer to the Family Members of such Stockholder or to a trust, corporation,
partnership or limited liability company, the beneficiaries, stockholders,
partners or members of which are Family Members of such Stockholder or a
charitable organization;

 

(iii)        by virtue of the laws of descent and distribution upon the death of
such stockholder;

 

(iv)         pursuant to a qualified domestic relations order; or

 

(v)          to any partner, stockholder, or member of such Stockholder (any
Person to whom such sale, transfer or disposition is made, a “Permitted
Transferee”);

 

provided, however, that in each and any such event it shall be a condition
thereto that the Permitted Transferee becomes bound by the terms and conditions
of this Agreement. In addition, in connection with and as a condition to any
transfer permitted above, the Permitted Transferee shall deliver to the Escrow
Agent a stock power signature medallion guaranteed (or in lieu of such stock
power being medallion guaranteed, accompanied by an appropriate waiver form
addressed to Escrow Agent), separate from the stock certificate executed in
blank by the Permitted Transferee with respect to the shares transferred to the
Permitted Transferee. Upon receipt of such documents, the Escrow Agent shall
deliver to Parent’s transfer agent the original share certificate out of which
the assigned shares are to be transferred, together with the executed stock
power signature medallion guaranteed (or in lieu of such stock powers being
medallion guaranteed, accompanied by an appropriate waiver form addressed to
Escrow Agent) separate from the share certificate executed by the transferring
stockholder, or a copy of the applicable court order, and shall request that
Parent issue new certificates representing (m) the number of shares, if any,
that continue to be owned by the transferring Stockholder, and (n) the number of
shares owned by the Permitted Transferee as the result of such transfer. Parent,
the transferring Stockholder and the Permitted Transferee shall cooperate in all
respects with the Escrow Agent in documenting each such transfer and in
effectuating the result intended to be accomplished thereby. During the Escrow
Period, no Owner shall pledge or grant a security interest in such Owner’s
Parent Ordinary Shares included in the Escrow Fund or grant a security interest
in such Owner’s rights under this Agreement. For purposes of this Agreement,
“Family Member” shall mean the spouse, lineal descendants, stepchildren, father,
mother, brother or sister of a Stockholder or of such Stockholder’s spouse.

 

2

 

 

2.            (a)          Parent, acting through the Committee, which has been
appointed by Parent to take all necessary actions and make all decisions on
behalf of Parent with respect to its rights to indemnification under Article VII
of the Merger Agreement may make a claim for indemnification pursuant to the
Merger Agreement (“Indemnification Claim”) against the Escrow Fund by giving
notice (a “Notice”) to the Representative (the party against whom a claim is
being made the “Indemnifying Party”) (with a copy to the Escrow Agent),
specifying (i) a brief description of the nature of the Indemnification Claim,
(ii) the total amount of the actual out-of-pocket Loss or the anticipated
potential Loss (including any costs or expenses which have been or may be
reasonably incurred in connection therewith), and (iii) whether such Loss may be
covered (in whole or in part) under any insurance and the estimated amount of
such Loss which may be covered under such insurance. The party giving Notice
(the “Claimant”) also shall deliver to the Escrow Agent (with a copy to the
Indemnifying Party), concurrently with its delivery to the Escrow Agent of the
Notice, a certification as to the date on which the Notice was delivered to the
Indemnifying Party.

 

(b)          If the Indemnifying Party shall give a notice to the Claimant (with
a copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Claimant’s certification) by Indemnifying
Party of a copy of the Notice, disputing (i) the amount of actual out-of-pocket
or anticipated potential Loss specified in the Notice, (ii) whether the
Indemnification Claim is indemnifiable under the Merger Agreement, or (iii)
whether such Loss is covered (in whole or in part) under any insurance and the
estimated amount of such Loss which is covered, the Committee and the
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in Section 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Indemnifying
Party within such 30-day period, the Indemnification Claim shall be deemed to be
an Established Claim (as hereinafter defined) for purposes of this Agreement.

 

(c)          If the Indemnifying Party delivers a Counter Notice to the Escrow
Agent, the Claimant and the Indemnifying Party shall, during the period of 60
days following the delivery of such Counter Notice or such greater period of
time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Counter Notice was
given. If the Claimant and the Indemnifying Party shall reach a settlement with
respect to any such dispute, they shall jointly deliver written notice of such
settlement to the Escrow Agent specifying the terms thereof. If the Claimant and
the Indemnifying Party shall be unable to reach a settlement with respect to a
dispute, such dispute shall be resolved in accordance with the provisions of
Section 10.12 of the Merger Agreement.

 

3

 

 

(d)          As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
Section 2(b) above, (ii) Indemnification Claim resolved in favor of a Claimant
by joint settlement pursuant to Section 2(c) above, resulting in a dollar award
to the Claimant or (iii) Indemnification Claim established that has been
sustained by a final determination (after exhaustion of any appeals) of a court
of competent jurisdiction; provided that, subject to the terms of the Merger
Agreement, notwithstanding anything herein, no Indemnification Claim by Parent
shall become an Established Claim unless and until the aggregate amount of
indemnification Losses exceeds (i) $1,000,000 in the case of Indemnification
Claims other than an Indemnification Claim made pursuant to Section 7.1(a)(iii)
of the Merger Agreement (“Litigation Indemnification Claim”) and (ii)
$2,500,000, in the case of the Litigation Indemnification Claim (each such
amount, the applicable “Deductible”), in which event only the amount of such
Established Claim(s) in excess of the applicable Deductible shall be payable.

 

(e)          (i)          Promptly after an Indemnification Claim becomes an
Established Claim, the Committee and the Representative shall jointly deliver a
notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay
to the Claimant, and the Escrow Agent promptly shall pay to such Claimant, an
amount of Escrow Shares, subject to the provisions of Sections 2(e)(ii) and
(iii) below, equal to (subject to the Deductible described in Section 2(d) above
and Section 7.4(b) of the Merger Agreement) the aggregate dollar amount of the
Established Claim (or, if at such time there remains in the Escrow Fund less
than the full amount payable by any Owner to Parent, the full amount remaining
in the Escrow Fund attributable to such Owner).

 

(ii)         Payment of an Established Claim to Parent shall be made from Escrow
Shares pro rata from the accounts maintained on behalf of each Owner. For
purposes of each payment, such shares shall be valued at the “Fair Market Value”
(as defined below). However, in no event shall the Escrow Agent be required to
calculate Fair Market Value or make a determination of the aggregate number of
shares to be delivered or released in satisfaction of any Established Claim;
rather, such calculation shall be included in and made part of the Joint Notice.
The Escrow Agent shall transfer out of the Escrow Fund that number of Parent
Ordinary Shares necessary to satisfy each Established Claim, as set out in the
Joint Notice. Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value, the number of shares necessary
to satisfy any Established Claim, or any other dispute regarding a Joint Notice,
shall be resolved between the Committee and the Representative in accordance
with the procedures specified in Section 2(c) above, and shall not involve the
Escrow Agent. Each transfer of shares in satisfaction of an Established Claim
shall be made by the Escrow Agent delivering to Claimant one or more stock
certificates held in each Owner’s account evidencing not less than such Owner’s
pro rata portion of the aggregate number of shares specified in the Joint
Notice, together with stock powers signature medallion guaranteed (or in lieu of
such stock powers being medallion guaranteed, accompanied by an appropriate
waiver form addressed to Escrow Agent) separate from the stock certificate
executed in blank by such Owner and completed by the Escrow Agent in accordance
with instructions included in the Joint Notice. Upon receipt of the stock
certificates and stock powers, Parent shall deliver to the Escrow Agent new
certificates representing the number of shares in the Escrow Fund owned by each
Owner after such payment. The parties hereto (other than the Escrow Agent) agree
that the foregoing right to make payments of Established Claims in Parent
Ordinary Shares may be made notwithstanding any other agreements restricting or
limiting the ability of any Owner to sell any Parent Ordinary Shares or
otherwise. As used in this Section 2, “Fair Market Value” means the average
reported closing price for the Parent Ordinary Shares for the ten trading days
ending on the last trading day prior to (x) the day the Established Claim is
paid with respect to Indemnification Claims paid on or before the Escrow Release
Date, and (y) the Escrow Release Date with respect to shares constituting the
Pending Claims Reserve (as hereinafter defined) on the Escrow Release Date.

 

4

 

 

(iii)        Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, each Owner shall have the
right to substitute for his, her or its Escrow Shares that otherwise would be
paid to Parent in satisfaction of such claim (the “Claim Shares”) with cash in
an amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”). In such event (i) the Joint Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such Joint Notice, the
Representative shall cause currently available funds to be delivered to the
Escrow Agent in an amount equal to the Substituted Cash. Upon receipt of such
Joint Notice and Substituted Cash, the Escrow Agent shall (y) in payment of the
Established Claim described in the Joint Notice, deliver the Substituted Cash to
Parent in lieu of the Claim Shares, and (z) cause the Claim Shares to be
returned to the Representative identified in the Joint Notice on behalf of the
applicable Owner.

 

3.          (a)          On the earlier of (A) the 30th day after the date
Parent has filed with the SEC its Annual Report for the year ending February 28,
2015 or (B) June 30, 2015 (the “Escrow Release Date”), the Escrow Agent shall
distribute and deliver to each Owner share certificates representing the Parent
Ordinary Shares then in such Owner’s account in the Escrow Fund, unless at such
time (i) there are any Indemnification Claims, other than the Litigation
Indemnification Claim, with respect to which Notices have been received but
which have not been resolved pursuant to Section 2 hereof or with to which the
Escrow Agent has not been notified of, and received a copy of, a final
determination (after exhaustion of any appeals) by a court of competent
jurisdiction, as the case may be, or (ii) the Litigation Indemnification Claims
have not been finally resolved. If, on the Escrow Release Date, there exist
Indemnification Claims other than the Litigation Indemnification Claim (“Pending
Claims”) the resolution or final determination of which could result in a
payment to Parent and/or the Litigation Indemnification Claim has not been
finally resolved, the Escrow Agent shall retain, and the total amount of such
distributions to such Owner shall be reduced by, as applicable, the Pending
Claims Reserve (as hereinafter defined) and/or the Litigation Claim Reserve (as
hereinafter defined). The Committee and the Representative shall certify to the
Escrow Agent the number of Parent Ordinary Shares to be retained therefor.

 

(b)          If, after the Escrow Release Date, a Pending Claim on behalf of
Parent becomes an Established Claim, the Committee and the Representative shall
deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to pay to
Parent an amount in respect thereof determined in accordance with Section 2(e).
If a Pending Claim is resolved against Parent, the Committee and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner the amount by which the remaining portion of
his account in the Escrow Fund exceeds the sum of the then Pending Claims
Reserve and Litigation Claim Reserve.

 

5

 

 

(c)          If, after the Escrow Released Date, the Litigation Indemnification
Claim is finally resolved in a manner that results in it becoming an Established
Claim, the Committee and the Representative shall deliver to the Escrow Agent a
Joint Notice directing the Escrow Agent to pay to Parent an amount in respect
thereof determined in accordance with Section 2(e). If the Litigation
Indemnification Claim is resolved against Parent, the Committee and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner the remaining portion of his account in the
Escrow Fund attributable to the Litigation Claim Reserve.

 

(d)          Upon resolution of all Pending Claims and the Litigation
Indemnification Claim, the Escrow Agent shall pay to such owner the remaining
portion of his or her account in the Pending Claims Reserve and the Litigation
Claim Reserve.

 

(e)          For purposes of this Agreement (i), “Pending Claims Reserve” shall
mean, at the time any such determination is made, that number of Parent Ordinary
Shares in the Escrow Fund having a Fair Market Value equal to the sum of the
aggregate dollar amounts claimed to be due with respect to all Pending Claims
and (ii) “Litigation Claim Reserve” shall mean 300,000 Parent Ordinary Shares

 

4.            The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Parent and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.

 

5.            (a)         The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein. It is understood that the Escrow Agent
is not a trustee or fiduciary and is acting hereunder merely in a ministerial
capacity.

 

(b)          The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(c)          The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Parent pursuant to the terms of this Agreement or, if
such notice is disputed, the settlement with respect to any such dispute,
whether by virtue of joint resolution or determination of a court of competent
jurisdiction, is to pay to Parent the amount specified in such notice, if any,
and the Escrow Agent shall have no duty to determine the validity, authenticity
or enforceability of any specification or certification made in such notice.

 

6

 

 

(d)          The Escrow Agent shall not be liable for any action taken by it in
good faith, and may consult with counsel of its own choice and shall have full
and complete authorization and indemnification under Section 5(f), below, for
any action taken or suffered by it hereunder in good faith and in accordance
with the opinion of such counsel.

 

(e)          The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by giving the other parties hereto thirty (30)
days’ written notice of such resignation. Such resignation or removal shall
become effective at such time that the Escrow Agent shall turn over the Escrow
Fund to the successor escrow agent appointed jointly by the Committee and the
Representative. If no new escrow agent is so appointed within the sixty (60) day
period following the giving of such notice of resignation, the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or for other appropriate relief, and deposit the Escrow Fund with
such successor escrow agent appointed thereby.

 

(f)           (i)          From and at all times after the date of this
Agreement, Parent shall, to the fullest extent permitted by law and to the
extent provided herein, indemnify and hold harmless the Escrow Agent and each
director, officer, employee, attorney, agent and affiliate of the Escrow Agent
(collectively, the “Escrow Agent Parties”) against any and all actions, claims,
losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable fees, costs and expenses of
one outside counsel (but not internal counsel)) (collectively for purposes of
this Section 5(f), “Losses”) actually incurred by any of the Escrow Agent
Parties from and after the date hereof, as a result of or arising from or in any
way relating to any claim, demand, suit, action or proceeding (including any
inquiry or investigation) by any person, including, without limitation, Parent
or the Stockholders, asserting a claim for any legal or equitable remedy against
any person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transactions contemplated herein, whether or not any such Escrow Agent Party is
a party to any such action, proceeding, suit or the target of any such inquiry
or investigation; provided, however, that no Escrow Agent Party shall have the
right to be indemnified hereunder for (i) any Losses to the extent they are
finally determined by a court of competent jurisdiction, subject to no further
appeal, to be attributable to the gross negligence or willful misconduct of such
Escrow Agent Party or (ii) any settlements entered into by an Escrow Agent Party
without Parent’s written consent which shall not be unreasonably withheld.

 

7

 

 

(ii)         If any such action or claim shall be brought or asserted against
any Escrow Agent Party, such Escrow Agent Party shall promptly notify the
Representative, Parent and the Committee in writing, and Parent shall assume the
defense thereof, including the employment of counsel and the payment of all
reasonable expenses. Such Escrow Agent Party shall, in its sole discretion, have
the right to employ separate counsel (who may be selected by such Escrow Agent
Party in its sole discretion) in any such action and to participate in the
defense thereof, and the reasonable fees and expenses of such counsel shall be
paid by such Escrow Agent Party, except that Parent shall be required to pay
such reasonable fees and expenses if (i) Parent agrees to pay such reasonable
fees and expenses, (ii) Parent shall fail to assume the defense of such action
or proceeding or shall fail, in the reasonable determination of such Escrow
Agent Party, to employ counsel satisfactory to the Escrow Agent Party in any
such action or proceeding, (iii) Parent or the Stockholders are the plaintiff(s)
in any such action or proceeding or (iv) the named or potential parties to any
such action or proceeding (including any potentially impleaded parties) include
both the Escrow Agent Party and any of Parent, Company, or the Stockholders, and
the Escrow Agent Party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to Parent, Company, or the Stockholders. All such reasonable
fees and expenses payable by Parent pursuant to the immediately preceding
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim. The obligations of Parent
under this Section 5(f) shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent.

 

(iii)       Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

(g)          The Escrow Agent shall be entitled to reasonable compensation from
Parent for all services rendered by it hereunder as set forth on Schedule 5(g)
hereto. The Escrow Agent shall also be entitled to reimbursement from Parent for
all reasonable, documented out-of-pocket expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
reasonable counsel, advisors’ and agents’ fees and disbursements and all taxes
or other governmental charges.

 

(h)          From time to time on and after the date hereof, the Committee and
the Representative shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

6.          This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

 

7.          This Agreement shall inure to the benefit of and be binding upon the
parties and their respective heirs, successors, assigns and legal
representatives and shall be governed by and construed in accordance with the
law of New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by the
Committee, the Representative and the Escrow Agent.

 

8.          All disputes arising under this Agreement between the Committee and
the Representative, including a dispute arising from a party’s failure or
refusal to sign a Joint Notice or to deliver any notice or other document
required hereunder, shall be resolved in the same manner as disputes under the
Merger Agreement are to be resolved pursuant to Section 10.12 thereof. The
Committee and the Representative each hereby consent to the exclusive
jurisdiction of the federal and state courts sitting in New York County, New
York, with respect to any claim or controversy arising out of this Agreement.
Service of process in any action or proceeding brought against the Committee,
the Representative in respect of any such claim or controversy may be made upon
it pursuant to Section 9.

 

8

 

 

9.          All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:

 

A. If to the Committee, to it at:       [___________]   [___________]  
Attention: [___________]   Facsimile: [___________]       with a copy to:      
Graubard Miller   The Chrysler Building   405 Lexington Avenue   New York, New
York  10174-1901   Attention:  David Alan Miller, Esq.   Facsimile: (888)
225-1565     B. If to the Representative, to [him/her] at:       [___________]  
[___________]   Attention: [___________]   Facsimile: [___________]       with a
copy to:       Arnstein & Lehr LLP   200 South Biscayne Boulevard, Suite 3600  
Miami, Florida 33131   Attention: Phillip M. Hudson III, Esq.   Facsimile:
[___________]

 

9

 





    C. If to the Escrow Agent, to it at:       Continental Stock Transfer &
Trust Company   17 Battery Place   New York, New York 10004   Attention: Mark
Zimkind   Facsimile: (212) 509-5150     D. If to Parent, to it at:       [Andina
Acquisition Corporation]   Avenida Circunvalar a 100 mts de la Via 40   Barrio
Las Flores Barranquilla, Colombia   Attention: Jose Manuel Daes   Facsimile:
[___________]       with a copy to:       Arnstein & Lehr LLP   200 South
Biscayne Boulevard, Suite 3600   Miami, Florida 33131   Attention: Phillip M.
Hudson III, Esq.   Facsimile: [___________]

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 

10.         (a)          All notices delivered to the Escrow Agent shall refer
to the provision of this Agreement under which such notice is being delivered
and, if applicable, shall clearly specify the aggregate dollar amount due and
payable to Parent.

 

(c)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

 

(d)          When reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise specified.

 

[Signatures are on following page]

 

10

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

  [ANDINA ACQUISITION CORPORATION]         By:     Name:     Title:          
REPRESENTATIVE:                   COMMITTEE:                       ESCROW AGENT:
      CONTINENTAL STOCK TRANSFER &   TRUST COMPANY         By:     Name:    
Title:  

 

11

 

 

Schedule 1(a)


ESCROW SHARES ALLOCATION

 

Name   Address  

No. of

Escrow Shares

[_______]   [_______]   [_______]     [_______]               [_______]  
[_______]   [_______]     [_______]               Total       890,000

 

12

 

 

Schedule 5(g)

 

Amount   Description       $[300] per month   From the date hereof until the
termination of the Escrow Agent’s duties pursuant to Section 1(b).

 

13

